An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT

 

IN THE SUPREME COURT OF THE STATE OF N EVADA

 

 

THOMAS EDWARD O'DONNELL, No. 69176

Petitioner, F a L E B

vs.

THE STATE OF NEVADA,

Respondent. DEC ‘1 7 2915
CL TRACE K. LIN EMCANUa
v.1, P LERK

ORDER DENYING PETITION
This is a pro se petition for a writ of mandamus seeking an
order compelling the district eenrt to grant petitioner bail pending his
appeals in O’Donnell v. State, Docket Nos. 68258 and 68259. We have
reviewed the documents submitted in this matter, and without deciding
upon the merits of any claims raised therein, we decline t0 exercise
original jurisdiction in this matter. See NR8 34.160; NRS 34.170.

Accordingly, we
ORDER the petition DENIED.

dike.“ J.

 

Gibbons

pic/lam 5 J,
Pickering

cc: Thomas Edward O'Donnell
Attorney General/Carson City